Citation Nr: 1308432
Decision Date: 03/12/13	Archive Date: 04/10/13

Citation Nr: 1308432	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  05-06 076	)	DATE MAR 12 2013
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic airway disease, claimed as asthma.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to June 1992 with service in the Southwest Asia Theater of Operations during the Persian Gulf War.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In June 2008, October 2010, and July 2011, the Board remanded the case for further action by the originating agency.  

The claim for entitlement to service connection for chronic airway disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2, 2012, decision, the Board denied the claim for entitlement to service connection for chronic airway disease, claimed as asthma. 

2.  The Board's November 2012 decision incorrectly listed the Veteran's representative as The American Legion. 


CONCLUSION OF LAW

The criteria for vacating the Board's November 2012 decision regarding the denial of service connection for chronic airway disease have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 2, 2012, the Board issued a decision denying the Veteran's claim for entitlement to service connection for chronic airway disease, claimed as asthma.  The title page of the decision lists the Veteran's representative as The American Legion.  However, the record contains a properly executed VA Form 21-22a dated in February 2012 appointing a private attorney as the Veteran's representative in all VA claims.  A Board decision may be vacated at anytime upon the Board's own motion.  38 C.F.R. 20.904 (2012).  The Board's November 2012 decision did not properly identify the Veteran's representative, and it is therefore vacated.


ORDER

The November 2, 2012 Board decision denying entitlement to service connection for chronic airway disease, claimed as asthma, is vacated.


REMAND

The Veteran has alleged that the July 2012 addendum opinion provided by the November 2010 VA examiner is not adequate.  The VA examiner opined that the Veteran's service in the Persian Gulf, to include any associated exposure to environmental hazards, did not cause or aggravate the claimed asthma.  In October 2012, the Veteran's representative argued that the July 2012 VA opinion was not adequate as it did not include a discussion of the Veteran's reports of exposure to burning oil and smoke.  

In October 2012, after the issuance of the September 2012 supplemental statement of the case (SSOC), the Veteran's representative submitted additional evidence in support of the claim on appeal.  The evidence, consisting of several news articles and scientific studies, was not accompanied by a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  

Although the July 2012 VA opinion clearly considered the Veteran's environmental exposures during service, the Board finds that a remand is necessary to allow for consideration by that examiner of the articles and studies recently submitted by the Veteran.  

In addition, the recently submitted evidence should be considered by the AOJ.  38 C.F.R. § 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the November 2010 VA examination and provided an addendum medical opinion in July 2012.  The examiner should review the claims file and provide an addendum report that includes a medical opinion addressing the etiology of the claimed asthma, to include consideration of the Veteran's exposure to oil fires in the Persian Gulf and the articles and studies submitted in October 2012.  

The examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent)that the Veteran's asthma is etiologically related to any incident of the Veteran's active service, including his service in the Persian Gulf and exposure to environmental hazards such as oil fires and other smoke and fumes.

A statement accompanying the provided medical opinion should include the basis for the stated opinion as well as the medical principles and evidence in the claims file that substantiates the opinion.  

If the November 2010 examiner is not available, the claims file should be provided to a VA examiner with appropriate expertise to render a medical opinion in this case.  

2.  Readjudicate the claim on appeal with consideration of all evidence of record, including the articles and studies submitted in October 2012.  If the benefits sought are not fully granted, provide the Veteran and his representative a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


Citation Nr: 1237716	
Decision Date: 11/02/12    Archive Date: 11/09/12

DOCKET NO.  05-06 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic airway disease, claimed as asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from September 1990 to June 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In June 2008, October 2010, and July 2011 the Board remanded for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Chronic airway disease did not onset in service and is not causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for chronic airway disease have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in December 2002, March 2006, and July 2007 letters, and the claim was readjudicated in March 2010, April 2011 and September 2012 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology of the chronic airway disease, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  Furthermore, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board notes that new evidence, specifically evidence of service in the Persian Gulf, was received in October 2012, after the most recent supplemental statement of the case.  Review of the evidence indicates that the "new" evidence is not pertinent to the claim decided herein, however; rather it is cumulative:  the evidence previously considered already established the Veteran as a Persian Gulf Veteran.  38 C.F.R. §§ 19.37, 20.1304.  Thus, readjudication is not needed.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

The Veteran seeks service connection for chronic airway disease.  He has reported that he began having episodes of chest tightness and problems breathing during service, that the symptoms increased after service, and that he was eventually diagnosed with asthma.  He has denied having an asthmatic attack until after he returned from deployment to the Persian Gulf.  See, e.g., November 2004 hearing transcript.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service treatment records reflect no complaints or findings indicative of asthma (e.g. chronic cough or wheezing).  

A March 1992 treatment record reflects the Veteran's history of episodes of pressure, urticaria, and angioedema.  The Veteran also reported occasional mild shortness of breath.  The record notes that the Veteran had never been diagnosed with asthma and that there was a consult in pulmonary for a methacholine challenge to differentiate if there was a mild asthmatic component.  See March 1992 Naval Hospital Medical Board report.  

An August 1993 VA examination record reflects the Veteran's history of an episode of hives accompanied by shortness of breath, tightness of throat, and occasional cough.  The Veteran indicated that the episodes were triggered by several things including stress and weather extremes.  The examiner diagnosed the Veteran with urticaria, probably cholinergic urticaria variant.  

A February 1998 private medical record reflects the Veteran's history of mild asthma.  Examination of the chest was normal, and lungs were clear to auscultation.  See February 1998 Lockard treatment record.  

A December 1999 private treatment record reflects the Veteran's history of "some trouble with asthma."  

A January 2002 VA medical record reflects the Veteran's history of shortness of breath with some cough and whitish sputum which onset in approximately August 1991 while he was stationed in Virginia.  The Veteran reported that he was evaluated at that time and was told he had an allergy to dust, for which he received treatment.  He reported that the symptoms persisted and that eventually he was diagnosed with bronchial asthma.  X-ray images of the chest revealed no acute pleural or pulmonary disease.  A pulmonary function testing (PFT) report reveals findings of reduced maximal voluntary ventilation (MVV) consistent with poor effort versus weakness and no evidence for obstruction or restriction.  The Veteran was diagnosed with bronchial asthma.  

A March 2002 VA treatment record reflects the Veteran's history of asthma which was treated with Serevent and Aerobid with good success.  The record notes that PFT was normal with the exception of perhaps poor effort and that chest X-ray indicated only granulomatous disease.  Examination of the lungs was clear.  The Veteran was assessed with asthma.  

A July 2002 VA treatment record reflects the Veterans history of asthma which onset during service in 1992 and which was diagnosed in 1993.  After examination, the Veteran was diagnosed with asthma.  

A July 2009 VA examination record reflects the Veteran's history that he was diagnosed with asthma approximately one year after separation.  After examination, the examiner diagnosed the Veteran with reactive airway disease with intermittent treatment with albuterol.  The examiner indicated that she reviewed the claims file, to include the service medical records.  She reported that review of the medical records from military service did not indicate a diagnosis of reactive airway disease or asthma, that there was no evidence of wheezing on examination during service, and that all in-service physical examination revealed normal findings for the lungs.  The examiner added that she was unable to verify that the Veteran was diagnosed with asthma within a year of separation from service.  The examiner reported that, in her opinion, the service medical records did not support the Veteran's contention of a diagnosis of asthma during service

Another VA examination was conducted in November 2010.  The examiner noted that prior to entry into service, the Veteran reported a history of bronchitis which had been treated with "silicone."  The examiner also noted that the Veteran had treatment on multiple occasions during service for conditions including upper respiratory infections and sinusitis.  The examiner explained that although upper respiratory infections and sinusitis are known to cause flares of asthma, lung examinations were always normal:  lungs were always clear and there was no evidence of wheezing.  The examiner noted that the medical board summary indicates that a consultation was requested to definitively address whether the Veteran had asthma based on the Veteran's history of mild shortness of breath on occasion.  The author reported that review of the service medical records did not reveal any finding or history of shortness of breath.  The examiner also noted that the Veteran was subsequently diagnosed with asthma but added that the diagnosis was not corroborated by PFT in 2002 and 2009.  The examiner reported that the service medical records did not indicate a diagnosis of reactive airway disease or asthma, explaining that the records consistently revealed clear lungs and no history of shortness of breath.  The examiner added that there was no association or causative relationship between the service-connected urticaria and asthma.  In the examiner's opinion, it was less likely than not that asthma was incurred in service or was causally related to service based on the absence of demonstrated shortness of breath or wheezing on examination during service, particularly during examination during upper respiratory infections, which would be expected to produce wheezing in an asthmatic patient.  

In July 2012, the examiner provided an addendum that the Veteran's service in the Persian Gulf, to include any exposure to environmental hazards, did not cause or aggravate the Veteran's asthma.  The examiner explained that review of the service medical records revealed repeated normal lung exams and no diagnosis of asthma.  

Service connection is not warranted for chronic airway disease because the evidence does not suggest that chronic airway disease onset during service or is causally linked to service.  The Board acknowledges that the evidence, namely the service examination records, indicate that the Veteran reported shortness of breath during service, that the Veteran was ordered an asthma consultation during service, and that the Veteran has reported shortness of breath since service.  Although the Veteran is competent to report his symptomatic history, he is not competent to diagnose a chronic airway disease as opposed to distinct episodes of shortness of breath related to other conditions, such as urticaria or allergy, or even multiple episodes of acute disorder or allergic reaction manifested by shortness of breath.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The record is absent a relevant diagnosis until more than five years after separation, and VA examiners have provided highly probative opinions (i.e. opinions based on detailed rationale) that the medical evidence does not support a finding of chronic airway disease during service.  The Board acknowledges that the Veteran contends that he was diagnosed with asthma within a year of separating from service.  Although the Veteran is competent to report this history, it is not credible in light of the Veteran's failure to report such a diagnosis, which would be highly relevant, at the time of the August 1993 VA examination wherein he reported shortness of breath which he, and the examiner, indicated was associated with his urticaria.  In light of the foregoing, the Board finds the preponderance of the probative evidence does not suggest the existence of chronic airway disease during service.  

Furthermore, the probative evidence does not suggest a link between the chronic airway disease and service:  the record does not contain any competent evidence linking the chronic airway disease to service, though it does include VA examiners' opinions that the chronic airway disease is not related to service, to include in-service environmental exposures.  The Board acknowledges that the Veteran believes his chronic airway disease is related to service.  As a layperson, however, the Veteran is not competent to make such a determination, and in the absence of medical evidence of such a link or corroborative lay evidence suggestive of such a link (such as credible evidence of continuity of symptomatology), the Board finds the Veteran's statements are not probative evidence of a nexus.  

In sum, the competent and probative evidence does not indicate that the chronic airway disease is related to service, either through date of onset or causation.  As such, service connection is not warranted, and the claim is denied.  


ORDER

Service connection for chronic airway disease is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


